                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


RHINO SHIELD GULF SOUTH, LLC                               CIVIL ACTION
and JAMES M. REDMOND

v.                                                         NO. 18-11247


RSUI GROUP, INC. and LANDMARK
AMERICAN INSURANCE COMPANY                                 SECTION “F”


                           ORDER AND REASONS

     Before the Court is RSUI Group, Inc. and Landmark American

Insurance Company’s motion to dismiss pursuant to Rule 12(b)(6),

or in the alternative, motion for more definite statement pursuant

to Rule 12(e).     For the reasons that follow, the motion to dismiss

is GRANTED, without prejudice, and the plaintiffs are granted leave

to file an amended complaint within thirty (30) days to remedy the

pleading deficiencies identified in this Order and Reasons.

                               Background

     This bad faith claims adjustment and legal malpractice suit

accuses   claims   adjusters   and   liability   counsel    of   extracting

settlement   contributions      from     insureds   by     misrepresenting

protections afforded under liability insurance policies.

     Rhino Shield of Louisiana, LLC (“Rhino Shield LA”) is a

defunct limited liability company that dissolved in 2015.             Prior

to its dissolution, Rhino Shield LA obtained liability insurance

policies from RSUI Group, Inc. (“RSUI”) and Landmark American

                                     1
Insurance Company (“Landmark”).             Between 2013 and 2017, former

Rhino Shield LA customers filed lawsuits and otherwise asserted

claims    in   Louisiana   against   Rhino     Shield     LA    that   implicated

coverage under the RSUI/Landmark policies.                     In response, the

insurers – RSUI and Landmark – and appointed liability counsel -

Brian T. Carr, APLC – would extract settlement contributions from

James M. Redmond (one of Rhino Shield LA’s members) and/or Rhino

Shield Gulf South, LLC (a related entity) by misrepresenting that

Redmond might face personal liability.

     On October 9, 2018, Rhino Shield Gulf South, LLC (“Rhino

Shield GS”) and James M. Redmond filed suit in the Civil District

Court for the Parish of Orleans, asserting a claim of bad faith

claims adjusting practices, or in the alternative, fraud against

RSUI Group, Inc. and Landmark American Insurance Company, and a

legal    malpractice   claim    against      Brian   T.   Carr,       APLC.      The

plaintiffs alleged that RSUI and Landmark violated their duties of

good faith and fair dealing under Louisiana law by misrepresenting

policy terms to plaintiffs, failing to fully pay claims with third

parties    until   plaintiffs   made       contributions,       and    failing   to

appoint counsel to adequately defend them.

     After RSUI and Landmark removed the lawsuit to this Court,

defendant Brian T. Carr, APLC was dismissed with prejudice; RSUI

and Landmark then moved to dismiss the claims asserted against

them pursuant to Rule 12(b)(6), or in the alternative, for a more

                                       2
definite statement pursuant to Rule 12(e).           In its Order and

Reasons dated February 5, 2019, the Court granted the defendants’

motion to dismiss, without prejudice, finding that the plaintiffs

had failed to: (1) plausibly allege their status as insureds under

any RSUI/Landmark policy; (2) plead facts sufficient to establish

a statutory claim of bad faith insurance practices; or (3) satisfy

Rule 9(b)’s heightened pleading standard for fraud.             The Court

also granted the plaintiff leave to file an amended complaint

within thirty days to remedy the pleading deficiencies identified.

In accordance with that Order, the plaintiffs filed an amended

complaint on March 6, 2019.

     The plaintiffs allege in their first amended complaint that

“Rhino Shield LA was a two-member LLC” comprised of James M.

Redmond and his business partner at that time, Kevin Mmahat.          The

amended complaint further alleges that Rhino Shield LA operated in

Louisiana pursuant to an agreement with Rhino Shield GS, a Florida

limited liability company whose sole member was and is James M.

Redmond.    With   respect   to   the   liability   insurance    policies

allegedly at issue, the plaintiffs claim that Rhino Shield LA was

insured by RSUI policies between April 24, 2011 and April 24, 2015,

that Mr. Redmond was an insured by virtue of his status as a member

of Rhino Shield LA, 1 and that Rhino Shield GS was named as an


1 The plaintiffs allege that each policy defined “insured” as
follows:
                                   3
“additional insured” under these policies between May 8, 2013 and

April 24, 2015.

     It is further alleged that, beginning in 2013, former Rhino

Shield LA customers filed claims and lawsuits in Louisiana against

Rhino   Shield     LA,      alleging    liability      covered      by    the   RSUI/

Landmark/Covington policies.            The amended complaint explains that

these   lawsuits      dealt    directly       with   the   faulty    or    defective

installation     of   the     Rhino    Shield   product    in    Louisiana.       The

complaint then lists twelve lawsuits and claims asserted against

Rhino Shield LA, and alleges that each one “also named James M.

Redmond and/or Rhino Shield GS as direct defendants:”

Lawsuits

     (1)   Danny J. Delahoussaye, et al. v. Rhino Shield of
           Louisiana, LLC – 16th Judicial District Court for the
           Parish of Iberia, No. 120-721;

     (2)   Henry Gill, et al. v. Rhino Shield of Louisiana, LLC,
           Rhino Shield Gulf South, LLC and Hallmark Specialty Ins.
           Co. – 19th Judicial District Court for the Parish of
           East Baton Rouge, No. 629-162;

     (3)   Ronald Henry v. Rhino Shield of Louisiana, LLC – Second
           Parish Court for the Parish of Jefferson, No. 122-182;

     (4)   Raymond Landry, et al. v. Rhino Shield of Louisiana,
           LLC, Rhino Shield Gulf South, LLC, and Amcoat
           Industries, Inc. – Civil District Court for the Parish
           of Orleans, No. 2014-894;

           A limited liability company, you are an
           insured. Your members are also insureds, but
           only with respect to the conduct of your
           business.  Your managers are insureds, but
           only with respect to their duties as your
           managers.
                                          4
     (5)   Torrin Poe v. Rhino Shield of Louisiana, LLC et al. –
           Civil District Court for the Parish of Orleans, No. 2015-
           9230;

     (6)   Shane Raimer, et al. v. Rhino Shield of Louisiana, LLC,
           Rhino Shield Gulf South, LLC and Amcoat Industries, Inc.
           – Civil District Court for the Parish of Orleans, No.
           15-6149;

     (7)   Ida Richards, et al. v. Rhino Shield of Louisiana, LLC,
           et al. – Civil District Court for the Parish of Orleans,
           No. 13-5250.

Claims

     (8)   Gary Reggio v. Rhino Shield of Louisiana, LLC

     (9)   Vince Panepinto v. Rhino Shield of Louisiana, LLC

     (10) Allen Crosby et al. v. Rhino Shield of Louisiana, LLC

     (11) Jason Fulcher v. Rhino Shield of Louisiana, LLC

     (12) Darrin and Sandy Blanchard v. Rhino Shield of Louisiana,
          LLC and Trinity Insurance Services, et al. – Trinity
          Claim No. 37032.

     The amended complaint goes on to allege that, “[i]nstead of

undertaking and discharging their duty to defend their insureds[,]

James M. Redmond and Rhino Shield GS, representatives of RSUI . .

. told James M. Redmond that both he (in his personal capacity)

and Rhino Shield GS, could be held personally responsible for the

damages alleged against Rhino Shield LA for the actions of Rhino

Shield LA.”   The plaintiffs also assert that “RSUI violated its

duty of good faith and fair dealing by misrepresenting to James M.

Redmond (in his personal capacity and as the sole member of Rhino

Shield GS) . . . that there may not be coverage, and in doing so,

                                 5
would   extract    significant   contributions    to    settlements   from

Redmond and/or Rhino Shield GS through the implication that both

could face personal exposure.”           The amended complaint further

alleges that nine payments were made “directly by Rhino Shield GS

and/or James M. Redmond” in partial settlement of lawsuits and

claims:

                  Date   Customer/Plaintiff      Amount
           4/1/2014      Danny Delahoussaye   $6,000
           4/4/2014      Gary Reggio          $20,000
           7/18/2014     Vince Panepinto      $7,800
                         Allen Myles &
           8/13/2014     Tiffany Myles        $6,506.50
                         Crosby
           11/19/2014    Sandy Blanchard      $3,256.11
           3/13/2015     Skip Gill            $16,750
           4/17/2015     Raymond Landry       $21,750
           10/23/2015    Ida Richards         $31,000
           4/12/2016     Jason Fulcher        $2,000
           1/20/2017     Shane Raimer         $30,000 (check
                                              returned, not
                                              deposited)




     Asserting that the defendants breached their contractual duty

to defend and their statutory duty to handle claims in good faith,

the plaintiffs seek to recover: (1) statutory penalties pursuant

to La. R.S. § 22:1973; (2) all money improperly extracted from

them, amounting to $115,062.11; and (3) all costs, attorney’s fees,

and general damages associated with bringing this lawsuit.




                                     6
     The defendants now move to dismiss the claims asserted in the

plaintiffs’ amended complaint pursuant to Rule 12(b)(6), or in the

alternative, for a more definite statement under Rule 12(e),

contending that the plaintiffs have failed to address the fatal

defects that led to the dismissal of their initial petition.

                                  I.

                                  A.

     Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a party to move for dismissal of a complaint for failure to state

a claim upon which relief can be granted.            Such a motion is rarely

granted because it is viewed with disfavor.            See Lowrey v. Tex. A

& M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997) (quoting Kaiser

Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d

1045, 1050 (5th Cir. 1982)).

     Under Rule 8(a)(2) of the Federal Rules of Civil Procedure,

a pleading must contain a “short and plain statement of the claim

showing that the pleader is entitled to relief.”                   Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009) (citing Fed. R. Civ. P. 8).

“[T]he   pleading   standard   Rule       8   announces   does    not   require

‘detailed   factual   allegations,’       but   it   demands     more   than   an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. at

678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

Stated differently, Rule 8 “does not unlock the doors of discovery



                                      7
for a plaintiff armed with nothing more than conclusions.”                  Id. at

678-79.

       In considering a Rule 12(b)(6) motion, the Court “accept[s]

all well-pleaded facts as true and view[s] all facts in the light

most favorable to the plaintiff.”            See Thompson v. City of Waco,

Texas, 764 F.3d 500, 502 (5th Cir. 2014) (citing Doe ex rel. Magee

v. Covington Cnty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th

Cir. 2012) (en banc)).        But, in deciding whether dismissal is

warranted, the Court will not accept conclusory allegations in the

complaint as true.     Id. at 502-03; see also Iqbal, 556 U.S. at 678

(“[W]e are not bound to accept as true a legal conclusion couched

as a factual allegation.”) (internal citations omitted).

       To survive dismissal, “‘a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that

is plausible on its face.’” Gonzalez v. Kay, 577 F.3d 600, 603

(5th   Cir.   2009)   (quoting    Iqbal,     556   U.S.    at    678)    (internal

quotation marks omitted). “Factual allegations must be enough to

raise a right to relief above the speculative level, on the

assumption that all the allegations in the complaint are true (even

if doubtful in fact).”       Twombly, 550 U.S. at 555 (citations and

footnote omitted).        “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the

reasonable    inference    that   the       defendant     is    liable   for   the

misconduct alleged.”       Iqbal, 556 U.S. at 678 (“The plausibility

                                        8
standard is not akin to a ‘probability requirement,’ but it asks

for more than a sheer possibility that a defendant has acted

unlawfully.”).      This is a “context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.”    Id. at 679.       “Where a complaint pleads facts that are

merely consistent with a defendant’s liability, it stops short of

the line between possibility and plausibility of entitlement to

relief.” Id. at 678 (internal quotations omitted) (citing Twombly,

550 U.S. at 557).          “[A] plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’”, thus, “requires more

than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.”           Twombly, 550 U.S. at

555 (alteration in original) (citation omitted).

                                       B.

     Federal Rule of Civil Procedure 12(e) permits a party to file

a motion for a more definite statement of the claims asserted

against it if the pleading “is so vague or ambiguous that the party

cannot reasonably prepare a response.”              However, a Rule “12(e)

motion    for   a   more    definite    statement    is   disfavored   [and]

universally deemed appropriate only when the pleading addressed is

so vague that it cannot be responded to.”            Blanchard v. Lee, No.

13-220, 2013 U.S. Dist. LEXIS 116350, at *5 (E.D. La. Aug. 15,

2013) (Africk, J.) (quoting Prudhomme v. Proctor & Gamble Co., 800

F. Supp. 390, 396 (E.D. La. 1992)).         “Moreover, the Fifth Circuit

                                       9
has cautioned . . . ‘that Rule 12(e) should not be used to . . .

requir[e] a plaintiff to amend his complaint which under Rule 8 is

sufficient to withstand a motion to dismiss.’”                       Id. (quoting

Mitchell v. E-Z Way Towers, Inc., 269 F.2d 126, 132 (5th Cir.

1959)).

                                      II.

     The   plaintiffs      claim   that     RSUI   and    Landmark        failed    to

adequately defend them in contravention of the policies’ terms,

misrepresented policy terms to them in violation of La. R.S. §

22:1973,   and   engaged     in    ongoing    acts   of        negligence. 2       The

defendants urge the Court to dismiss the plaintiffs’ claims,

contending    that   the   amended    complaint,         yet     again,    fails    to

plausibly allege either plaintiff’s status as an insured with

respect to any particular claim or that either plaintiff in fact

paid any settlement amount.         The Court agrees with the defendants

in both respects.

                                      A.

     First, the viability of all three of the plaintiffs’ claims

turns upon whether the amended complaint plausibly alleges their

status as insureds under the liability policies they have placed

at issue. 3   With respect to Mr. Redmond, the amended complaint


2 The plaintiffs concede in their opposition papers that their
amended complaint asserts no claim of fraud.
3 Notably, La. R.S. § 22:1973 provides, in part:



                                      10
alleges    that    each     policy’s    definition    of   “insured”   includes

“members   .   .   .   with    respect   to   the    conduct   of   [the   LLC’s]

business,” that Redmond was a member of Rhino Shield LA, and that

each lawsuit and claim at issue arose out of the company’s business

– that is, the installation of the Rhino Shield product.               However,

the amended complaint stops short of alleging that any of these

lawsuits or claims named Mr. Redmond, as opposed to his single-

member LLC (Rhino Shield GS), as a defendant, so as to trigger

Redmond’s status as an insured.

     As to Rhino Shield GS, the amended complaint clarifies that

this entity was named as an “additional insured” under certain

policies   issued      by   Covington    Specialty    Insurance     Company    and

administered by RSUI between May 8, 2013 and April 24, 2015.                  But,

in the absence of any allegations concerning which policy may have

been triggered by each claim, the complaint provides the Court



     A. An insurer . . . owes to his insured a duty of good
     faith and fair dealing. The insurer has an affirmative
     duty to adjust claims fairly and promptly and to make a
     reasonable effort to settle claims with the insured or
     the claimant, or both. Any insurer who breaches these
     duties shall be liable for any damages sustained as a
     result of the breach.
     B. Any one of the following acts, if knowingly committed
     or performed by an insurer, constitutes a breach of the
     insurer's duties imposed in Subsection A of this
     Section:
          (1) Misrepresenting pertinent facts or insurance
     policy provisions relating to any coverages at issue.
                                 . . .
Emphasis added.
                                         11
with no basis to infer that Rhino Shield GS is an insured with

respect to any claim that is alleged to have been asserted against

it.

                                        B.

        Relatedly, the amended complaint fails to allege that either

plaintiff in fact made any settlement contribution.             Although the

amended complaint itemizes nine payments that were “made directly

by Rhino Shield GS and/or James M. Redmond” in partial settlement

of lawsuits and claims asserted against Rhino Shield LA and Rhino

Shield GS, it fails to allege which plaintiff made the payments at

issue and thus suffered the harm.              See Ogea v. Merritt, 13-1085

(La.     12/10/13);   130   So.   3d    888,    894-895   (“[A]s   a   general

proposition, the law considers an LLC and the member(s) comprising

the LLC, as being wholly separate persons.”) (citing La. Civ. Code

art. 24).     In an attempt to justify this pleading deficiency, the

plaintiffs contend that, in light of RSUI’s improper claims-

handling practices, it was not always clear to Mr. Redmond from

whom RSUI sought payment, or which dismissals the settlement funds

of each check purported to secure.             But, the plaintiffs overlook

that,    regardless   of    how   any   payment    was    allegedly    used   or

characterized, their complaint fails to allege which plaintiff

issued each settlement check.

        Accordingly, for the foregoing reasons, IT IS ORDERED: that

the defendants’ motion to dismiss is GRANTED, without prejudice,

                                        12
and that the plaintiffs are granted leave to file a second amended

complaint within thirty days to remedy the pleading deficiencies

identified in this Order and Reasons, or face dismissal with

prejudice. 4




                        New Orleans, Louisiana, April 15, 2019



                              ______________________________
                                   MARTIN L. C. FELDMAN
                               UNITED STATES DISTRICT JUDGE




4 Given that plaintiffs now face their second opportunity to plead
valid causes of action, their failure to do so will justify
dismissal with prejudice. See also 28 U.S.C. § 1927.
                               13
